Citation Nr: 1437136	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  10-40 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Infantryman Badge.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated April 2009, which denied service connection for bilateral hearing loss.   

In a February 2014 Board decision, the Board granted service connection for hearing loss of the left ear and remanded the issue of service connection for hearing loss of the right ear in order to obtain pertinent outstanding treatment records and to afford the Veteran a contemporaneous VA examination.  VA sent the Veteran an April 2014 letter regarding the Veteran's ability to submit additional evidence, to include outstanding private treatment records.  VA treatment records dated through May 2014 have been associated with the claims file and a May 2014 VA examination was conducted.  As such, there has been substantial compliance with the remand directives and the Board can address the merits of the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).            


FINDING OF FACT

Right ear hearing loss had its onset during service. 


CONCLUSION OF LAW

Right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In cases where a Veteran asserts service connection for injuries or diseases incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With hearing loss claims, VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

The Veteran was afforded a January 2009 VA examination which did not demonstrate a right ear hearing loss disability at that time.  During an October 2012 Board hearing, the Veteran testified that his hearing had declined since the January 2009 VA examination.  A May 2014 VA examiner diagnosed the Veteran with sensorineural hearing loss of the right ear and it was noted that the Veteran had puretone thresholds of 40 decibels at 2000, 3000, and 4000 Hertz in the right ear.  As such, the Veteran now has a hearing loss disability of the right ear.  38 C.F.R. § 3.385 (2013); 38 C.F.R. § 4.85 (2013).  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).        

As noted above, the Veteran is a decorated combat Veteran.  The evidence of record reveals that the Veteran was involved in a mine explosion in April 1967.  An April 1967 service treatment record noted "some" sensorineural damage after the mine explosion, however, a September 1968 service treatment record noted "excellent" bilateral hearing.

It is the Veteran's contention that he noticed a decline in his hearing of the right ear during his combat service in Vietnam.  See October 2012 Board hearing transcript.  The Board finds that the Veteran is both competent and credible to report a decline in his hearing acuity during and continuously since serving in combat in Vietnam.  As such, the Veteran's lay statements are sufficient proof of the occurrence of both the in-service acoustic trauma and the resulting in-service hearing loss.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013); see also Reeves, 682 F.3d at 998.        

The Veteran was afforded a VA examination in January 2009.  Although the Veteran did not have hearing loss of the right ear in accordance with VA regulations at that time, the VA examiner opined that the Veteran's right ear hearing loss was initially caused by acoustic trauma from artillery and mine explosions while serving in combat in Vietnam.  The Veteran was afforded another VA examination in May 2014 and the examination report revealed that the Veteran now had hearing loss of the right ear in accordance with VA regulations.  Although the May 2014 VA examiner opined that the Veteran's hearing loss of the right ear is less likely than not related to military service, the Board does not find the etiology opinion to be highly probative as the examiner did not adequately consider the Veteran's competent and credible lay statements that he had experienced hearing loss of the right ear while in combat in Vietnam.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding an examination inadequate where the examiner "impermissibly ignored the appellant's lay assertions that he had sustained a back injury during service").  

In light of his combat-related acoustic trauma, credible account of right ear hearing loss in service, and the diagnosis of hearing loss of the right ear for VA compensation purposes, the Board finds that service connection for hearing loss of the right ear is warranted.  Reeves, 682 F.3d at 998.        


ORDER

Service connection for hearing loss of the right ear is granted. 




____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


